PER CURIAM:
Kenneth Bronson Hughes appeals the district court’s order granting relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and its order denying relief on Hughes’ subsequently filed § 3582(c)(2) motion. We find no reversible error and we thus affirm both orders for the reasons stated by the district court. United States v. Hughes, No. 6:02-cr-70105-nkm-2 (W.D.Va. Sept. 2 & 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.